                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

Kalvin Dontay Hunt,                          )
                                             )
                      Plaintiff,             )
                                             )       Civil Action No. 8:18-cv-2255-TMC
       v.                                    )
                                             )                     ORDER
Columbia Regional Correct Care,              )
                                             )
                      Defendant.             )

       Plaintiff, proceeding pro se, brought this action seeking relief pursuant to Title 42, United

States Code Section 1983. In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02,

D.S.C., this matter was referred to a magistrate judge for pretrial handling. Before the court is

the magistrate judge’s Report and Recommendation (“Report”), recommending that this action

be summarily dismissed. (ECF No. 9). Plaintiff was advised of his right to file objections to the

Report. Id. at 7. However, Plaintiff filed no objections to the Report, and the time to do so has

now run.

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–

71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).




                                                 1
       After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the magistrate judge’s Report (ECF No. 9), which is incorporated

herein by reference. Accordingly, this case is DISMISSED without prejudice and without

issuance and service of process.

       IT IS SO ORDERED.


                                                     s/Timothy M. Cain
                                                     United States District Judge

October 2, 2018
Anderson, South Carolina

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                2
